DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/23/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-21, and 24-31 of U.S. Patent No. 8,213,509. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 22, “a method of refining motion vectors to improve video coding performance while using a merge mode in motion vector signaling, the method comprising: performing one or more refinement searches on a plurality of macroblocks of a current frame, wherein the one or more refinement searches includes: identifying one or more candidate motion vectors in a reference frame” corresponds to “a method of estimating motion, the method comprising:  performing one or more refinement searches on a plurality of macroblocks of a current frame, wherein the one or more refinement searches includes:  identifying one or more candidates in a reference frame” in claim 1 of the above U.S. Patent.
“Reducing the one or more candidate motion vectors to obtain reduced candidates, wherein reducing the one or more candidate motion vectors comprises: reducing the one or more candidate motion vectors based, at least in part, on a relative proximity of the one or more candidate motion vectors” corresponds to “reducing the one or more candidates to obtain reduced candidates, wherein reducing the one or more candidates comprises:  reducing the one or more candidates based, at least in part, on a relative proximity of the one or more candidates” in claim 1 of the above U.S. Patent.
“Merging two or more candidate motion vectors into a single candidate” corresponds to “merging two or more candidates into a single candidate” in claim 1 of the above U.S. Patent.
“Determining one or more distortion values based, at least in part, on the reduced candidate motion vectors” corresponds to “measuring one or more distortion values based, at least in part, on the reduced candidates” in claim 1 of the above U.S. Patent.
Lastly, “coding motion data based, at least in part, on the one or more refinement searches” corresponds to “encoding motion data based, at least in part, on the one or more refinement searches” in claim 1 of the above U.S. Patent.
Claim 22 of the instant application does not claim “loading the reduced candidates from a storage element”.  Therefore, claim 22 merely broadens the scope of claim 1 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 23, this claim similarly corresponds to claim 2 of the above U.S. Patent.  
Regarding claim 24, this claim similarly corresponds to claim 3 of the above U.S. Patent. 
Regarding claim 25, this claim similarly corresponds to claim 6 of the above U.S. Patent.
Regarding claim 26, this claim similarly corresponds to claim 7 of the above U.S. Patent.
Regarding claim 27, this claim similarly corresponds to claim 8 of the above U.S. Patent.
Regarding claim 28, this claim similarly corresponds to claim 9 of the above U.S. Patent.
Regarding claim 29, this claim similarly corresponds to claim 10 of the above U.S. Patent.
Regarding claim 30, this claim similarly corresponds to claim 11 of the above U.S. Patent.
Regarding claim 31, this claim similarly corresponds to claim 12 of the above U.S. Patent.
Regarding claim 32, this claim similarly corresponds to claim 13 of the above U.S. Patent.
Regarding claim 33, this claim similarly corresponds to claim 14 of the above U.S. Patent.
Regarding claim 34, this claim similarly corresponds to claim 15 of the above U.S. Patent.
Regarding claim 35, this claim similarly corresponds to claim 16 of the above U.S. Patent.
Regarding claim 36, “a method of refining motion vectors to improve video coding performance while using a merge mode in motion vector signaling, the method comprising: performing one or more refinement searches on a plurality of macroblocks of a current frame, wherein the one or more refinement searches includes: identifying one or more candidate motion vectors in a reference frame, based, at least in part, on a previous refinement search, and based, at least in part, on a voting scheme” corresponds to “a method of estimating motion, the method comprising:  performing one or more refinement searches on a plurality of macroblocks of a current frame, wherein the one or more refinement searches includes:  identifying one or more candidates in a reference frame, wherein identifying the one or more candidates in a reference frame comprises identifying the one or more candidates, based, at least in part, on a previous refinement search, and based, at least in part, on a voting scheme” in claim 17 of the above U.S. Patent.
“Wherein the voting scheme comprises: assigning a vote to each of a plurality of best candidates based, at least in part, on one or more best candidates from the previous refinement search” corresponds to “wherein the voting scheme comprises:  assigning a vote to each of a plurality of best candidates based, at least in part, on one or more best candidates from the previous refinement search” in claim 17 of the above U.S. Patent.
“Resolving tie-breakers based, at least in part, on a respective block size of each of the plurality of best candidates” corresponds to “resolving tie-breakers based, at least in part, on a respective block size of each of the plurality of best candidates” in claim 17 of the above U.S. Patent.
“Reducing the one or more candidate motion vectors to obtain reduced candidate motion vectors” corresponds to “reducing the one or more candidates to obtain reduced candidates” in claim 17 of the above U.S. Patent.
“Determining one or more distortion values based, at least in part, on the reduced candidate motion vectors” corresponds to “measuring one or more distortion values based, at least in part, on the reduced candidates” in claim 17 of the above U.S. Patent.
Lastly, “coding motion data based, at least in part, on the one or more refinement searches” corresponds to “encoding motion data based, at least in part, on the one or more refinement searches” in claim 17 of the above U.S. Patent.
Claim 36 of the instant application does not claim “loading the reduced candidates from a storage element”.  Therefore, claim 36 merely broadens the scope of claim 17 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 37, this claim similarly corresponds to claim 18 of the above U.S. Patent.
Regarding claim 38, this claim similarly corresponds to claim 19 of the above U.S. Patent.
Regarding claim 39, this claim similarly corresponds to claim 20 of the above U.S. Patent.
Regarding claim 40, this claim similarly corresponds to claim 21 of the above U.S. Patent.
Regarding claim 41, this claim similarly corresponds to claim 24 of the above U.S. Patent.
Regarding claim 42, this claim similarly corresponds to claim 25 of the above U.S. Patent.
Regarding claim 43, this claim similarly corresponds to claim 26 of the above U.S. Patent.
Regarding claim 44, this claim similarly corresponds to claim 27 of the above U.S. Patent.
Regarding claim 45, this claim similarly corresponds to claim 28 of the above U.S. Patent.
Regarding claim 46, this claim similarly corresponds to claim 29 of the above U.S. Patent.
Regarding claim 47, this claim similarly corresponds to claim 30 of the above U.S. Patent.
Regarding claim 48, this claim similarly corresponds to claim 31 of the above U.S. Patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467